Title: William Beach Lawrence to James Madison, 30 January 1828
From: Lawrence, William Beach
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    London
                                
                                 January 30, 1828
                            
                        

                        As supplementary to the testimonials in favour of Mr. Ritchie, which I last week had the honour to transmit,
                            I now beg leave to enclose a letter from Mr Herschell to Mr Key and one from Capt Sabine to myself.
                        Mr Herschell was the late and Capt Sabine is the present Secretary of the Royal Society and they are both
                            among the most esteemed scientific men of this Country. The latter gentleman was some time the United States, where he was
                            engaged in a series of experiments with Professor Renwick of Columbia Co[llege] and the reputation of the former for
                            astronomical learning is even superior to that of his distinguished fat[her.] Mr Sabine authorizes me to say that Mr
                            Ritchie has [been] written to in order to ascertain his disposition to be a member of that respectable institution, the
                            Royal Society of London, and that he will be undoubtedly elected, if he gives consent, at as early a period as [the] Rules
                            permit.
                        I would add, that in the expectations, which Mr Ritchie may have formed of the compensation an[d] other
                            advantages of the Virginia Professorship, he h[as] been governed by the representations of Mr Key, who in [a] letter,
                            which was perused by me stated that his [ ] inco[me] had been one year $4000, but that the
                            fixed s[um] had been reduced from $1500 to $1000. and that t[he] number of Students attending the different clas[s] was
                            necessarily uncertain. I mention this circ[um]stance, deeming it proper that you should [be] informed of the calculations
                            which Mr Ritchie [had] probably made, when he presented himself as [a] Candidate. I have the honour to be with renewed
                            assurances of the highest respect and vener[ation] Sir Your most obedient Serv[ant]

                        
                            
                                signed W. B. Lawrence
                            
                        
                    